DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, US Patent Application Publication 2016/0071760 in view of Botula et al, US Patent Application Publication 2013/0168835 (both as cited in previous Office Action).

Regarding claim 1, Liu teaches a substrate for applications in the fields of radiofrequency electronics and microelectronics, comprising: a base substrate 22 or 102; a carbon-containing layer 28 or 108 (CN) positioned on and directly in contact with the base substrate, with the carbon layer having a thickness in a range extending from 1 nm to 5nm [0030]; an insulator layer 24 or 104 positioned on the carbon layer; and device layer positioned on the insulator layer (figures 2 and 3).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

	Liu fails to teach the carbon-containing layer has only carbon atoms.

	However, Botula teaches that amorphous carbon 4 [0020] which is a carbon-containing layer has only carbon atoms, as a high resistivity trapping layer that is conventionally used in the art. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Botula with that of Liu because amorphous carbon is also a generally-known and conventionally used material that works to make a high resistivity substrate that can withstand high temperatures.


Regarding claim 2, while Liu teaches the base substrate is a single-crystal silicon substrate [0027], Liu fails to teach the base substrate has a resistivity of less than 100 ohm.cm.

	However, Botula teaches has a resistivity of less than 100 ohm.cm [0018] because handle wafers may also be made of low to nominal resistivity material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Botula with that of Liu because handle wafers may also be made of low to nominal resistivity material.

Regarding claim 3, Liu teaches the base substrate is a single-crystal silicon substrate having a resistivity above 100 ohm.cm [0027]

Regarding claim 4, Liu in view of Botula teaches the carbon layer has a thickness in a range extending from 1 to 3 nm (Liu, [0030] using the carbon layer 4 of Botula).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claims 5 and 6, Liu teaches a bonding layer positioned between, and in contact with, the carbon layer and the insulator layer (Note: [0029] teaches that layer 108 may be a two-layered structure. Therefore, it would have been obvious to one of ordinary skill in the art that the second layer of 108 which is between the first layer of 108 and insulator layer 104 would meet the limitation of this claim, wherein the bonding layer has a thickness of less than 10nm [0030].

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claims 8 and 9, Liu teaches the insulator layer comprises silicon dioxide [0031] and the layer of devices comprises silicon [0043].

Regarding claim 10, Liu teaches a substrate according to one of the preceding claims,
wherein the device layer 26 comprises at least one radiofrequency device (as shown in figure 2 and [0012]).

Regarding claim 11, Liu teaches a method for manufacturing a substrate for applications in the fields of radiofrequency electronics and microelectronics, comprising:
exposing a base substrate to a precursor gas containing carbon to saturate a surface
of the exposed substrate with carbon species freed from the precursor gas and to form a single carbon layer 28 or 108 [0029] having a thickness in a range extending from 1 nm to 5nm [0030] on the base substrate 22 or 102; forming an insulator material 24 or 104 on the carbon layer and/or on a source substrate, the insulator material having a thickness; assembling the base substrate and the source substrate 26 or 106 so as to form an insulator layer between the base substrate and the source substrate, and thinning the source substrate to form a device layer (Figures 2 and 3 and [0022] which discloses wafer thinning of 106)

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Liu fails to teach the carbon-containing layer has only carbon atoms.

	However, Botula teaches that amorphous carbon 4 [0020] which is a carbon-containing layer has only carbon atoms, as a high resistivity trapping layer that is conventionally used in the art. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Botula with that of Liu because amorphous carbon is also a generally-known and conventionally used material that works to make a high resistivity substrate that can withstand high temperatures.

Regarding claim 12, Liu in view of Botula teaches forming a bonding layer 108 having a thickness of less than 10 nm on, and in contact with, the carbon layer after the exposing of the base substrate to the precursor gas. (Note: [0029] teaches that layer 108 may be a two-layered structure. Therefore, it would have been obvious to one of ordinary skill in the art that the second layer of 108 is formed after exposing of the base substrate to the precursor gas to form the first layer of 108).

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claim 14, Liu teaches the source (donor) substrate comprises silicon, and forming the insulator material comprises oxidizing the source substrate [0033]

Regarding claim 15, Liu teaches the source substrate comprises radiofrequency devices (as taught in [0012]), and forming the insulator layer material comprises the depositing a silicon dioxide layer on the source substrate (Note; when layer 26 or 106 is placed on the rest of the device layer, this also teaches deposition of the silicon dioxide layer 24 or 104 onto the source, or donor substrate).

Regarding claims 16 and 17, Liu teaches thinning the source substrate comprises  progressively reducing a thickness of the source substrate by physical and/or chemical thinning  and thinning the source substrate comprises a first step of forming a brittle plane in the source substrate prior to the assembling of the base substrate and the source substrate, and a second step of breaking the source substrate at the brittle plane after assembling of the base substrate and the source substrate (as taught in [0022] of Liu in which 106 is transferred over to 102 and cleaving the semiconductor donor substrate by a damaged plane and [0043]. For evidentiary proof, this is shown in figures 3-6 of Botula)

Regarding claim 18, Liu teaches the carbon layer has a thickness in a range extending from 1 nm to 3 nm.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Botula as applied to claim 12 above, and further in view of Cheng et al, US Patent Application Publication 2002/0168864 (as cited in previous Office Action).
	
Regarding claim 13, while Liu teaches forming the bonding layer comprises a bonding material [0029], Liu and Botula fail to teach polishing of the deposited bonding material.

Cheng teaches polishing deposited material in [0046] to achieve a smooth surface that is easier to bond materials upon it directly. Combining this teaching with the references of Liu and Botula teaches the limitation of “…polishing of the deposited bonding material…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng with that of Liu and Botula because polishing deposited material allows for easier bonding of other materials to the smooth surface.

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. 

In response to Applicant’s argument the reference of Liu does not teach or suggest a range of thickness for a carbon layer containing only carbon atoms, as stated above and in Applicant’s Argument, the reference of Liu teaches layer 108 as having a range from 1-2000 nm, which in an overlap in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists and Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. In this case, the originally-filed Specification does not show criticality of this range. Therefore, the reference Liu does meet the limitation of this claim.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Botula teaches an alternative type of material that is commonly used in the art for forming a high resistivity trapping layer. The fact that Botula teaches a different thickness for the carbon layer does not negate the use of this material as a high resistivity trapping layer for the reference of Liu.

	Therefore, the rejection of claim under 35 USC 103 as being obvious over the cited prior art of Liu and Botula is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899